Name: Commission Regulation (EC) NoÃ 1815/2005 of 7 November 2005 amending Regulation (EEC) NoÃ 2742/90 laying down detailed rules for the application of Council Regulation (EEC) NoÃ 2204/90
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  European Union law;  prices;  health
 Date Published: nan

 8.11.2005 EN Official Journal of the European Union L 292/4 COMMISSION REGULATION (EC) No 1815/2005 of 7 November 2005 amending Regulation (EEC) No 2742/90 laying down detailed rules for the application of Council Regulation (EEC) No 2204/90 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2204/90 of 24 July 1990 laying down additional general rules on the common organisation of the market in milk and milk products as regards cheese (1), and in particular the second subparagraph of Article 3(3) thereof, Whereas: (1) The first subparagraph of Article 3(3) of Regulation (EEC) No 2204/90 provides for a Community penalty in cases where caseins and caseinates are used without authorisation in the manufacture of cheese. The penalty is equal to 110 % of the difference between the value of the skimmed milk needed to make 100 kg of caseins and caseinates resulting from the market price for skimmed-milk powder, on the one hand, and the market price for caseins and caseinates, on the other hand. (2) Article 4(1) of Commission Regulation (EEC) No 2742/90 (2) fixes the sum due on the quantities of casein and/or caseinates used without authorisation in the manufacture of cheese at EUR 65,00 per 100 kg, on the basis of the prices for caseins and caseinates recorded on the markets in the last quarter of 2001. That sum should be reduced in view of the market price for skimmed-milk powder and the market price for caseins and caseinates recorded in the second quarter of 2005. (3) The prices recorded on the markets in the second quarter of 2005 are EUR 200 per 100 kg for skimmed-milk powder and EUR 580 per 100 kg for caseins and caseinates. (4) Regulation (EEC) No 2742/90 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Article 4(1) of Regulation (EEC) No 2742/90 is replaced by the following: 1. The sum due in accordance with Article 3(3) of Regulation (EEC) No 2204/90 shall be EUR 22,00 per 100 kg of caseins and/or caseinates. Article 2 This Regulation shall enter into force on the fifth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 201, 31.7.1990, p. 7. Regulation as amended by Regulation (EC) No 2583/2001 (OJ L 345, 29.12.2001, p. 6). (2) OJ L 264, 27.9.1990, p. 20. Regulation as last amended by Regulation (EC) No 265/2002 (OJ L 43, 14.2.2002, p. 13).